—In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Price, J.), dated December 15, 1995, which granted the motion of the defendants City of New York and the New York City Board of Education for summary judgment dismissing the complaint insofar as it was asserted against them.
Ordered that the order is affirmed, with costs.
The record demonstrates that upon voluntarily participating in a game of football at the school courtyard owned or maintained by the municipal defendants, the plaintiff assumed the risk of the injury which he sustained (see, Turcotte v Fell, 68 NY2d 432, 439; Pascucci v Town of Oyster Bay, 186 AD2d 725; Drew v State of New York, 146 AD2d 847). Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.